Citation Nr: 0613098	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-34 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pigmentary glaucoma, 
bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran had active service from December 1966 to October 
1972 and from January 1974 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.  


FINDING OF FACT

There is competent evidence of a bilateral eye condition 
during active service with continuous symptoms thereafter and 
a current diagnosis of pigmentary glaucoma, bilaterally.  


CONCLUSION OF LAW

Service connection for pigmentary glaucoma, bilaterally, is 
granted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran seeks service connection for 
pigmentary glaucoma, bilaterally.  Service medical records 
reflect that the veteran was diagnosed with pigmentary 
dispersion in both eyes, myopic astigmia, and increased 
ocular pressures after complaining of focus problems.  No 
further treatment was recommended at the time.  The veteran's 
February 1988 discharge examination noted his diagnosis of 
myopia and listed his visual acuity as 20/20 and 20/25.  

In late 1998, the veteran was diagnosed with pigmentary 
glaucoma when he began sustaining chronic retinal detachments 
in both eyes, for which he underwent multiple operations, 
including retinal reattachment surgeries and argon laser 
trabeculoplasty.  

In an August 2002 VA examination, the examiner diagnosed the 
veteran with a history of pigmentary glaucoma in both eyes 
but was unable to determine whether the glaucoma originated 
in the service.  This opinion is found to neither support, 
nor refute, the veteran's claim.  However, by letter dated 
December 2003, the veteran's private ophthalmologist, 
"R.G.O.," M.D., opined that it was a "certainty" that the 
veteran's glaucoma predated his military discharge and that 
the increased ocular pressures noted in his service medical 
records were the beginning of his pigment dispersion 
glaucoma, a combination of high eye pressure and optic nerve 
damage.  The Board has reviewed this medical report and finds 
it to be entitled to great probative weight. 

The evidence shows eye abnormalities in service with 
continued problems and treatment thereafter as well as 
competent evidence of a nexus between the current diagnosis 
and service.  Resolving doubt in favor of the veteran, the 
Board finds that service connection is warranted for 
pigmentary glaucoma, bilaterally.  38 U.S.C.A. § 5107(b).   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
required notice and assistance provisions of the VCAA.  38 
U.S.C.A. § 5100 et seq., see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board 
emphasizes that, if any noncompliance is found, there is no 
prejudice to the veteran in light of the completely favorable 
disposition of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for pigmentary 
glaucoma, bilaterally, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


